DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1543883 to Herre et al., an English translation of which is referred-to and provided herewith (“Herre”), in view of US 2006/0189234 to Kocher et al. (“Kocher”), US 2007/0254149 to P. Eckert (“Eckert”), and US 4,993,353 to Ogasawara et al. (“Ogasawara”)
	With regard to Claim 1, Herre is directed to industrial mass coating techniques and systems for such applications as automobile paint application and teaches methods and valve configurations designed to facilitate system flushing and color changes (see ¶¶ [0002]-[0005]).  At ¶¶ [0024]-[0025], [0030]-[0031], and [0053]-0054], also FIGs. 1a and 2a, the reference teaches supplying an anhydrous solvent detergent to a coating system at a point located between a coating hardener supply valve and a shutoff valve, and flooding the line section with anhydrous prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Herre at ¶ [0054] teaches that the anhydrous solvent fills the chamber and lines downstream of the hardener valve, and discloses a system wherein mixing occurs where hardener (“H”) and paint lacquer (“SL”) meet between valves 15 and 29 as claimed (see FIGs. 1a, 2a; ¶ [0054]).  Herre teaches supply lines component and detergent supply lines throughout the disclosure thereof, but does not expressly teach sourcing from storage tanks.  Ogasawara, cited by Herre at ¶ [0011], is directed to a color change and paint system (see Abstract), and teaches 
	Kocher teaches inclusion of γ-butyrolactone within the claimed range (see ¶ [0045]; Claim 2).
Kocher teaches solvents comprising 10-80 wt.% γ-butyrolactone with the balance made up of mixtures of saturated monoalcohols, esters, and ketones, including those which are solvents inert to isocyanate (see ¶ [0045]; Claim 2).  Kocher further teaches several solvent compositions (see Examples), and that such properties as viscosity and shelf life are influenced by solvent composition (compare e.g. Examples 1-2, 4-5, 7-9, 11, 16-18); however the reference does not expressly teach inclusion of the claimed amounts of alcohol and additional inert solvent.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the claimed amounts of γ-butyrolactone, saturated monoalcohol, and inert solvent in the method of Kocher throughout the course of routine experimentation and optimization in developing a solvent with desired properties.
Kocher teaches the claimed types of alcohols and saturated alcohols (see ¶ [0045]).
Kocher expressly teaches preparation of solvents without the use of n-methylpyyrolidone (see ¶ [0024]).
With regard to Claim 17, Kocher teaches inclusion of conventional additives such as surfactants (see ¶ [0049]).
Response to Arguments
	Applicant’s arguments filed 31 August 2021 have been fully considered but are not found persuasive.  Applicant argues that one of ordinary skill in the art would not find it obvious to employ the solvent of Kocher in the system of Herre owing to differing concerns regarding the anhydrous solvent disclosed by Herre and that of Kocher (see Response at Pgs. 7-8) and that the claimed solvent renders unexpected results (see Response at Pg. 9).  These arguments are not found persuasive.
	Herre is not limited to any particular coating system, yet the reference indicates suitability of the disclosed flushing technique in coating installations within such contexts as the automotive painting industry.  Kocher describes anhydrous detergents suitable for use within systems comprising polyurethanes, and Eckert discloses that polyurethane systems are known in the field of automotive painting.  Thus in applying the cleansing method of Herre in an automotive coating operation, as taught by the reference, with such coating operations featuring polyurethane coating systems, as taught by Eckert, one of ordinary skill in the art would have found it obvious to employ the anhydrous detergent of Kocher, which is indicated as compatible within the context of equipment that handles polyurethane compositions.  One of ordinary skill would find it obvious to employ the anhydrous solvent of Kocher to clear reaction products from coating equipment lines and would reasonably expect the same to function as a barrier agent as instructed by Herre.
	Regarding Applicant’s assertion of unexpected results, the argument is not found persuasive because the evidence relied-upon is not commensurate in scope with the range of compositions encompassed by the claims.
In Re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; Ex parte Thibault, 64 USPQ 666; and Ex parte Masham, 2 USPQ2d 1647; MPEP §§ 2114-2115. The prior art discussed herein discloses all of the structural limitations of the instantly claimed apparatus, and one would thus be capable of using the claimed solvent composition, or any other compositions incidental to the device and process of Herre accordingly.
The existing grounds of rejection are maintained, and new grounds of rejection have been presented herein in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715